GRIFFIN, Chief Judge.
Carlrevius Johnson [“defendant”] appeals his convictions for first-degree premeditated murder, robbery with a firearm, and attempted first-degree premeditated murder. He raises five issues on appeal, none of which warrants reversal, and we affirm his convictions and sentences.
Appellant is correct that it was error for the state to elicit testimony from its own witness, Vaughn, that he had never been convicted of any crime other than driving with a suspended license. This testimony was improperly used to bolster Vaughn’s credibility by establishing that Vaughn was essentially a law-abiding citizen. The lower court did issue a pointed curative instruction, however. There was no abuse of discretion in denying the motion for mistrial. Hamilton v. State, 703 So.2d 1038 (Fla.1997), cert. denied, — U.S. -, 118 S.Ct. 2377, 141 L.Ed.2d 744 (1998); Duest v. State, 462 So.2d 446, 448 (Fla.1985); Salvatore v. State, 366 So.2d 745 (Fla.1978), cert. denied, 444 U.S. 885, 100 S.Ct. 177, 62 L.Ed.2d 115 (1979).
AFFIRMED.
DAUKSCH and ANTOON, JJ., concur.